NORCROSS, District Judge.
This is an appeal from a decree in form similar to the decrees entered in case No. 6785 this day decided. 66 F.(2d) 999. The record discloses a state of facts similar to those considered in that ease, with the exception that in this ease, while water rights for the irrigation of approximately 200 acres of land are asserted, water for the irrigation of only 57.2 acres of the land, described is covered by the committee report referred to in the opinion in case No. 6785.
The decree is reversed, and case remanded to the District Court, with directions to dismiss the same for want of necessary party or parties, unless the plaintiff within a reasonable time amends his complaint to bring in such necessary party or parties,, and to take further proceedings not inconsistent with the views expressed in the opinion of this court.